Citation Nr: 0525568	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  04-32 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for visual impairment of 
the left eye, claimed as a residual of a shrapnel wound. 


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to November 
1969. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 RO decision that denied service 
connection for visual impairment of the left eye, claimed as 
a residual of a shrapnel wound.  The veteran filed a notice 
of disagreement that was received at the RO in June 2004.  
The RO furnished the veteran a statement of the case in 
August 2004, and the veteran perfected his appeal in 
September 2004 by filing with the RO a substantive appeal. 

In his September 2004 substantive appeal, the veteran 
requested a Board hearing at the RO.  The veteran was 
properly notified of the time and place of the hearing, but 
he failed to report.  He has not provided a reason for his 
failure to report nor has he requested that the hearing be 
rescheduled.  As such, the Board will proceed with appellate 
review of the matter on appeal as if the request for hearing 
had been withdrawn.  See 38 C.F.R. § 20.704(d) (2004).  

In a July 2004 statement, the veteran withdrew his claim for 
service connection for eczematous dermatitis from appellate 
consideration.  As such, the only matter remaining for 
appellate consideration is that stated on the title page.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  While refractive error of the left eye, a developmental 
or congenital defect, was diagnosed during and after service, 
there is no competent evidence to establish that the veteran 
currently has, or has ever had, any eye condition recognized 
as a disability for VA purposes. 




CONCLUSION OF LAW

The criteria for service connection for visual impairment of 
the left eye, claimed as a residual of a shell fragment 
wound, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through February and March 2004 notice letters, and an August 
2004 SOC, the RO notified the veteran and his representative 
of the legal criteria governing his claim, the evidence that 
had been considered in connection with his appeal, and the 
bases for the denial of his claim.  After each, they were 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim and has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board also finds that the February and March 2004 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  The veteran was 
essentially told to submit all pertinent evidence supportive 
of his claim that he had in his possession.  See August 2004 
SOC, which cites to 38 C.F.R. § 3.159(b)(1). 

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  As 
indicated above, the four content of notice requirements have 
been met in this case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the May 2004 rating action on appeal.  The 
Board finds that the lack of full, pre-adjudication notice in 
this appeal, if any, does not, in any way, prejudice the 
veteran.  In this regard, the Court has also held that an 
error in the adjudicative process is not prejudicial unless 
it "affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
this appeal, there was essentially no delay in issuing the 
section 5103(a) notice; and there was no prejudice to the 
veteran. 

As indicated above, the August 2004 SOC notified the veteran 
what was needed to substantiate his claim and also identified 
the evidence that had been considered with respect to the 
claim.  Furthermore, in the February and March 2004 notice 
letters, the RO advised the veteran of VA's responsibilities 
to notify and assist him in his claim.  After issuance of the 
notice letters and SOC, the veteran was afforded an 
opportunity to respond.  The veteran has not identified any 
medical treatment providers from whom he wishes the RO to 
obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  The veteran's service medical records are associated 
with the claims file.  In addition, the veteran's VA medical 
records are also associated with the claims file.  He was 
afforded VA examinations in conjunction with his appeal, the 
reports of which are of record.  Furthermore, the veteran has 
submitted evidence in support of his claim.  Significantly, 
neither the veteran nor his representative alleges, and the 
record does not otherwise indicate, any additional, existing 
evidence that is pertinent to the claim on appeal that needs 
to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim on appeal is 
harmless.  See ATD Corp. v. Lydall, 159 F.3d 534, 549 (Fed. 
Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.  

II.  Factual Background

The veteran was examined for enlistment purposes in April 
1968, at which time his near and distant vision of the left 
eye was 20/20, prior to correction.  It was noted that he had 
refractive error and that such was considered a 
nondisqualifying condition.  On an associated medical history 
form, the veteran reported a history of eye trouble.  A 
medical examiner noted that the veteran had decreased vision 
of the right eye, which was not considered disqualifying. 

In February 1969, the veteran sustained a shell fragment 
wound to the right cheek.  It was noted that he had mild 
facial swelling and X-rays showed that there was a small 
right sinus injury that would not cause any trouble.  He was 
treated and returned to duty. 

In June 1969, it was noted that the veteran's eye refraction 
without glasses was 20/40, bilaterally.  When examined in the 
eye clinic, his refractive error of the left eye was -0.50.  

On separation examination in November 1969, the veteran's 
visual acuity was 20/30, bilaterally.  The examiner noted 
that he had defective vision in both eyes that was not 
considered disqualifying. 

In an April 1970 decision, the RO granted service connection 
for a shrapnel wound of the right cheek. 

The report of a January 2004 VA scars examination includes a 
notation that the veteran sustained a shrapnel wound of the 
left intraorbital region.  On examination, it was noted that 
his pupils were equal, round, and reactive to light and 
accommodation.  His extraocular motions were intact.  The 
impression was that the veteran had a shrapnel wound to the 
intraorbital region that did not appear to be affecting his 
ocular structures. 

On VA eye examination in April 2004, the veteran reported 
that he had sustained a shrapnel injury to the left eye 30 
years earlier.  He said that prior to the incident, his 
vision was good, but since the injury he had needed to wear 
glasses.  He said that he was told that he could have long-
term residual side effects from the injury that could lead to 
blindness.  Following an examination, the impression was a 
shrapnel injury to the left side of the face 30 years ago.  
The examiner noted that the veteran had been spared any 
significant ocular complications from the injury, and opined 
that the veteran's need for glasses after the injury was not 
likely related to his injury and was more likely related to 
age-related changes.  The examiner flatly stated that the 
veteran's need for glasses was not related to his military 
service. 

VA outpatient treatment records reflect that the veteran 
complained of watery eyes, a red eye, and eye aching in May 
2004. 

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.   § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).  

Considering the evidence in light of the above-noted 
criteria, the Board finds that the claim for service 
connection for visual impairment of the left eye must be 
denied because the first essential criterion for a grant of 
service connection-competent evidence of a current 
disability-has not been met.  

Refractive error was diagnosed during and after service.  
There is no other left eye diagnosis.  Thus, the evidence 
reflects only a diagnosis of an eye condition for which 
service connection may not be granted.  Under 38 C.F.R. § 
3.303(c), congenital or developmental abnormalities, such as 
refractive error of the eye, are not considered "diseases 
or injuries" within the meaning of applicable legislation 
governing the awards of compensation benefits, and hence, do 
not constitute disabilities for VA compensation purposes.  

While service connection may be granted in limited 
circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), here, 
there is no competent evidence of any disability upon which 
to predicate a grant of service connection, regardless of 
what occurred, or, allegedly occurred, in service.  
[Parenthetically, the Board notes that even if the veteran's 
visual impairment (and resultant need to wear glasses) was 
considered a disability for service connection purposes, 
here, the only medical opinion to directly address the 
etiology of that condition-the opinion of the April 2004 VA 
examiner-has ruled out a relationship between that 
condition and service, to specifically include a shrapnel 
wound sustained therein].

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of competent 
evidence of a condition constituting a disability upon which 
to predicate a grant of service connection (and, if so, of a 
nexus between that disability and service), there can be no 
valid claim for service connection.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

The Board has taken into consideration the veteran's 
assertions advanced in connection with his claim, and does 
not doubt the sincerity of his beliefs.  However, as 
indicated above, the veteran's claim decided herein turns on 
a medical matter-fundamentally, whether he has a disability 
for service connection purposes-and, as a layperson without 
the appropriate medical training and expertise, he simply is 
not competent to provide a probative opinion on such a 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

For all the foregoing reasons, the claim for service 
connection for visual impairment of the left eye, claimed as 
a residual of a shrapnel wound, must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
competent evidence simply does not support the veteran's 
claim, that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49,  53-56 (1990).


ORDER

Service connection for visual impairment of the left eye, 
claim as a residual of a shell fragment wound, is denied. 



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


